Devin, J.
From the facts agreed, it is apparent the defendant insurance company was not relieved of the duty to make payment immediately upon receipt of proof of death of the insured in accordance with the terms of the policy, and it is therefore liable for interest on the fund retained by it.
The fact that the money was due under the terms of the policy, and that it was retained by the defendant, entitles the beneficiaries to interest under the statute. C. S., 2309; Bond v. Cotton Mills, 166 N. C., 20.
There was no controversy as to the amount recoverable, and the defendant held the fund and had the use of the money long after it was due and payable. A debt draws interest from the time it becomes due. When interest is not made payable on the face of the instrument, it is in the nature of damages for the retention of the principal debt. King v. Phillips, 95 N. C., 246; Grocery Co. v. Taylor, 175 N. C., 37.
For the reasons given, the judgment of the court below must be
Reversed.